Citation Nr: 0911548	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  99-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1974.
This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to 
individual unemployability.  

This case was previously before the Board in April 2005 and 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Legal authority provides that a TDIU rating may be assigned 
when service-connected disabilities prevent gainful 
employment.  38 C.F.R. § 4.16 (2008).  Ordinarily, for 
consideration of a TDIU rating, a Veteran must meet certain 
schedular percentage requirements.  Specifically, if there is 
only one service-connected disability, it must be ratable at 
60 percent or more; if there are two or more service-
connected disabilities, there shall be at least one ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

However, in exceptional cases, an extra-schedular TDIU rating 
may be assigned even if the above schedular percentages are 
not met.  Rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards.  38 C.F.R. § 4.16(b).  The 
Board itself does not have authority to award an extra-
schedular TDIU rating under 38 C.F.R. § 4.16(b) in the first 
instance.  However, the Board may determine that a TDIU claim 
warrants referral for consideration of a possible extra-
schedular rating.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  
In the present appeal, the record contains competent medical 
evidence that indicates that the Veteran cannot work due to 
his service-connected neurogenic bladder with recurrent 
epididymitis left, with chronic urinary tract infection, 
status postoperative resection of bladder neck and meatotomy.  
Specifically, in a letter dated May 2008, the chief of a VA 
urology clinic opined that the Veteran was "incapable of 
performing any meaningful duties within the work force" due 
to his multiple, chronic urologic problems.  Therefore, the 
Board finds that referral of the case to the Director of 
Compensation and Pension Service for consideration of a TDIU 
rating on an extra-schedular basis under 38 C.F.R. § 4.16(b) 
is warranted.  

In his application for a total disability rating based on 
individual unemployability, the Veteran indicated that he 
left work in 1995 and had been in receipt of Social Security 
disability benefits due to his service-connected 
disabilities.  The Social Security records are not associated 
with the claims folder.  Further, the Board finds that an 
examination is needed to ascertain whether the Veteran is 
unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary information and 
authorization from the Veteran, obtain the 
records relating to the award of the 
Social Security disability benefits to the 
Veteran, including the medical evidence 
relied upon in the determination, and 
associate with the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine whether it is as 
likely as not (50 percent or greater 
probability) that he is unable to secure 
or follow a substantially gainful 
occupation due solely to his service-
connected disabilities.  The examiner 
should review the claim file and note that 
review in the examination report.

3.  Refer the Veteran's case to the 
Director of Compensation and Pension 
Service, for consideration of a TDIU 
rating on an extra-schedular basis under 
38 C.F.R. §  4.16(b). 

4.  Then, readjudicate the claim.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

